t c memo united_states tax_court bonita r hugee petitioner v commissioner of internal revenue respondent docket no filed date teresa m gaffney for petitioner randall b childs for respondent memorandum opinion chiechi judge this matter is before us on respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion although we ordered petitioner to file a response to respondent’s motion she failed to do so background the record establishes and or the parties do not dispute the following at all relevant times petitioner resided in tampa florida during at least petitioner owned certain residential_real_property petitioner’s rental property that she had purchased in order to generate some rental income sometime during petitioner’s rental property was the subject of a foreclosure action and was sold forced sale of petitioner’s rental property for an amount that was less than the amount outstanding on the mortgage loan that petitioner had obtained when she purchased that property as a result of the forced sale of petitioner’s rental property petitioner realized cancellation_of_indebtedness_income coi income petitioner timely filed form_1040 u s individual_income_tax_return for petitioner’s taxable_year return in that return petitioner reported total income of dollar_figure federal_income_tax tax of dollar_figure and tax due of dollar_figure included in total income of dollar_figure was dollar_figure of coi income that petitioner showed as other income petitioner’s claimed coi income on page line of her return petitioner included on that line the following typewritten explanation canceled debt income petitioner did not include in her return any other explanation or information with respect to petitioner’s claimed coi income on date pursuant to sec_6201 respondent assessed the tax of dollar_figure shown in petitioner’s return on date petitioner filed form 1040x amended u s individual tax_return for petitioner’s taxable_year amended_return in that amended_return petitioner claimed inter alia zero coi income and a refund of dollar_figure refund claim in petitioner’s amended_return petitioner provided the following explanation for the change in that amended_return of her treatment in her return of petitioner’s claimed coi income of dollar_figure cancellation of debt incorrectly reported as income form_982 attached in form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis adjust- ment form that petitioner attached to her amended_return petitioner indicated that petitioner’s claimed coi income of dollar_figure reported in her return should have been reported as zero in her return because that coi all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure income was attributable to discharge of qualified personal_residence indebtedness petitioner received from an office of the internal_revenue_service service in philadelphia pennsylvania a letter dated date with respect to her amended_return that letter stated in pertinent part we reviewed your amended tax_return for the tax period we cannot finish processing your claim until we receive supporting information for each item you asked us to change please provide a completed form_982 including line 10b in order to support your claim on line of form 1040x please send the information we asked for within days from the date of this letter if we do not hear from you we cannot process your tax_return and your account may be incorrect or incomplete by letter dated date the service denied in part petitioner’s refund claim that she based on her claim in her amended_return that she has zero coi income that letter stated in pertinent part we partially disallowed your claim because it is only allowed to take the difference between the cancelled debt and the fair_market_value of the real_property the portion of the cancellation of debt in the amount of dollar_figure is still taxable you have the right to appeal our decision to partially disallow your claim if we do not hear from you within days from the date of this letter we will process your case without further action petitioner filed a written protest petitioner’s protest with respondent’s appeals_office appeals_office in which she protested the service’s proposed partial_disallowance of her refund claim that the service based on its pro- posed inclusion in income for her taxable_year of coi income of dollar_figure petitioner’s coi income in question around date petitioner’s protest was referred to the appeals_office in tampa florida tampa appeals_office where petitioner resided the appeals officer with the tampa appeals_office tampa appeals officer who was assigned that protest sent to petitioner a letter dated date that letter stated in pertinent part i have received your case and will attempt to resolve your dispute with the compliance function of the internal_revenue_service the function of the office of appeals is to resolve tax disputes between the taxpayers and the service without the need of a formal court hearing in order to make a decision i will need you to answer the following questions when did you buy your home how much did you originally pay for your home did you refinance the home how much did you refinance it for how many times did you refinance it and for how much each time if you did refinance it what did you use the monies acquired from refinancing for if more than one use list each one and the corresponding amount what was the outstanding amount owed on the home just prior to refinancing did the bank mortgage company foreclose or repossess your home prior to the short_sale if the home was not repossessed did you agree to the short_sale when did the short_sale take place please explain how you were the victim of the housing fraud scam in addition i have enclosed an insolvency worksheet which you should fill out as accurately as possible as there is an insolvency exclusion which you may qualify for i have also enclosed a form 656-b offer_in_compromise booklet for you to look over it offers you the ability to settle a tax_liability for less than what you owe depending on your financial status the tampa appeals officer sent to petitioner another letter dated date that letter stated i received your case on and mailed you a letter requesting some additional information on i have not received a reply and am wondering if you are still interested in appealing the partial_disallowance decision if you are please forward your answers to me as soon as possible petitioner did not provide any information in response to the tampa appeals officer’s requests for information including his request for the so-called insolvency worksheet by letter dated date tampa appeals date letter the tampa appeals_office sustained the proposed inclusion in petitioner’s income for her taxable_year of petitioner’s coi income in question and denied her refund claim to that extent that letter stated since you failed to respond to our inquiries we are sorry but we cannot allow the above claim for an adjustment to your tax for the following reason qualified_principal_residence_indebtedness is a mortgage you took out to buy build or substantially improve your principal_residence it also must be secured_by your principal_residence if the amount of your original mortgage is more than the cost of your principal resi- dence plus the cost of any substantial improvements only the debt that is not more than the cost of your principal_residence plus im- provements is qualified_principal_residence_indebtedness any debt secured_by your principal_residence that you use to refinance qualified_principal_residence_indebtedness is treated as qualified_principal_residence_indebtedness but only up to the amount of the old mortgage principal just before the refinancing any additional debt you in- curred to substantially improve your principal_residence is also treated as qualified_principal_residence_indebtedness if only a part of a loan is qualified_principal_residence_indebtedness the exclusion applies only to the extent the amount discharged ex- ceeds the amount of the loan immediately before the discharge that is not qualified_principal_residence_indebtedness our decision is based on provisions of the internal revenue laws and regulations this letter is your legal notice that your claim is fully disallowed around date petitioner’s protest was also referred to the appeals_office in philadelphia pennsylvania philadelphia appeals_office on date the appeals officer with the philadelphia appeals_office philadel- phia appeals officer who was assigned that protest had a telephonic conference with petitioner’s representative thereafter on the same date petitioner’s representative sent by mail to the philadelphia appeals officer a letter in which he memorialized that telephonic conference and to which he attached inter alia a real_estate settlement statement relating to petitioner’s purchase of petitioner’s rental property a financial insolvency worksheet that showed that peti- tioner was insolvent as of the day before the forced sale of petitioner’s rental it is unclear why petitioner’s written protest was referred not only to the appeals_office in tampa florida where petitioner resided but also to the ap- peals office in philadelphia pennsylvania where she did not reside on date before the telephonic conference on date petitioner’s representative had sent by facsimile to the philadelphia appeals officer signed form_2848 power_of_attorney and declaration of representative authorizing him to represent petitioner with respect to petitioner’s protest property and a revised form_982 in which petitioner claimed that petitioner’s claimed coi income reported in her return should have been claimed as zero in her return because that coi income was attributable to discharge of qualified_real_property_business_indebtedness and not to discharge of qualified personal_residence indebtedness as claimed in form_982 attached to petitioner’s amended_return on date petitioner’s representative had another telephonic confer- ence with the philadelphia appeals officer thereafter on the same date peti- tioner’s representative sent by facsimile to the philadelphia appeals officer a memorandum in which he memorialized that telephonic conference and to which he attached certain financial documents that that appeals officer had requested during the telephonic conference after reviewing the documents and other information petitioner provided the philadelphia appeals officer concluded that petitioner was insolvent when the forced sale of petitioner’s rental property took place and that consequently peti- tioner’s coi income in question was excludible from her income for her taxable_year the philadelphia appeals officer prepared a document entitled appeals transmittal and case memo dated date philadelphia appeals date case memo that memo stated in pertinent part resolution reason tp petitioner provided new facts and argu- ments and without involving exam appeals made a determination special features tp petitioner amended_return and asked for dollar_figure reduction in tax exam previous reduced tax dollar_figure tax comps for the remaining dollar_figure are in the file tp originally included cod cancellation of debt income on petitioner’s return she was victim of a mortgage scam tp submitted documents and schedules to prove she was insolvent at the time the debt was forgiven therefore it is not taxable to her exam previously reduced cod income dollar_figure ao philadelphia appeals officer is reducing it the remaining dollar_figure the total 1099c was dollar_figure the philadelphia appeals_office sent to petitioner a letter dated date philadelphia appeals date letter that letter stated our office has completed its review of your claim_for_abatement and or refund of taxes we have charged you based on the informa- tion submitted i am pleased to tell you we are allowing the full amount of your claim after your claim is processed we will send you a notice explaining any changes that we made to your tax ac- count by letter dated date to the philadelphia appeals officer peti- tioner’s representative acknowledged petitioner’s receipt of a dollar_figure refund check dated date for her taxable_year by letter dated date petitioner’s representative submitted to the philadelphia appeals officer petitioner’s request for administrative costs the philadelphia appeals_office sent to petitioner a letter dated date that letter stated in pertinent part we completed our review of your claim for administrative costs under sec_7430 of the internal_revenue_code we have fully disal- lowed your claim because you can’t be treated as the prevailing_party since the irs has established that its position was substantially justi- fied as of the date you incurred the costs our records don’t show that you filed your claim for costs within days of our final_decision you may appeal this decision by filing a petition with the tax_court for reasonable_administrative_costs the philadelphia appeals_office also sent to petitioner’s representative a letter dated date attached to that letter was a brief narrative for appeals case memo that narrative stated in pertinent part under the heading explanation tp petitioner filed with forgiveness of debt income fully included on the tax_return the tax_return reported tax due of dollar_figure dollar_figure withheld leaving dollar_figure balance owed the tp then filed a 1040x in date the 1040x return reduced taxable_income by forgiveness of debt based on fact it was principal_residence_indebtedness on form_982 the residence was not the tp primary residence and this exclusion does not apply but irs exam adjusted the return based on the fair_market_value of the property cod income equals the loan balance over the properties fmv at no time did the tp state she was insolvent the amended_return was also incorrect in that form_4797 was not completed the tp hired a new preparer who represented the case in appeals poa brought up the insolvency issue to ao ao first contacted poa received packet with amended_return still incorrect form not correct insolvency schedule not complete poa sent a more detailed schedule with documentation which ao accepted on date petitioner filed a petition for administrative costs petition with the court in which she claimed administrative costs under sec_7430 discussion we may grant summary_judgment where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no genuine dispute as to any material fact regarding the issue raised in respondent’s motion sec_7430 authorizes an award to the prevailing_party of reason- able administrative costs incurred in connection with an administrative_proceeding within the service involving the determination collection_or_refund_of_any_tax interest or penalty under the code provided that certain requirements are satisfied sec_7430 provides the following exception to the definition of the term prevailing_party in sec_7430 a party shall not be treated as the prevailing_party in a proceeding if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified the position_of_the_united_states is substantially justified if it is one that is ‘justified to a degree that could satisfy a reasonable person’ or that has a ‘reason- able basis both in law and fact ’ 106_tc_76 quoting 487_us_552 a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion 115_tc_366 citing underwood u s pincite in determining whether the position of the commissioner of internal revenue commissioner was substantially justified we must consider the basis for the commis- the issue of whether petitioner meets the requirements of sec_7430 in order to qualify as the prevailing_party is not raised in respondent’s motion that is because regardless of whether petitioner meets those requirements re- spondent will prevail if respondent satisfies respondent’s burden of establishing that respondent’s position in the administrative_proceeding was substantially justi- fied see sec_7430 sioner’s legal position and the manner in which the position was maintained 86_tc_962 whether the commissioner acted reasonably will be resolved upon those available facts which formed the basis for the position taken in the administrative_proceeding as well as upon any legal precedents related to the case 108_tc_430 the commissioner’s position may be incorrect but substantially justified ‘if a reasonable person could think it correct’ id quoting underwood u s pincite n a significant factor in determining whether the commissioner’s position is substantially justified as of a given date is whether on or before that date the taxpayer has presented all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position 123_tc_202 sec_301_7430-5 proced admin regs the commissioner’s concession of an issue is not conclusive as to whether the commissioner’s position with respect to that issue was substantially justified see corkrey v commissioner t c pincite 92_tc_760 wasie v commissioner t c pincite in other words the commissioner’s concession of an issue standing alone does not establish that the commissioner took an unreasonable position with respect to that issue see lavallee v commissioner tcmemo_1997_183 wl at for purposes of an administrative_proceeding the position_of_the_united_states means the position taken in an administrative_proceeding to which subsection a of sec_7430 applies as of the earlier of-- i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 on the record before us we conclude that respondent’s position in the administrative_proceeding is respondent’s position as of date the earliest date on which petitioner received a notice of the decision of the appeals_office with respect to petitioner’s protest as reflected in the tampa appeals date letter see id it is respondent’s position in the instant proceeding that on or before date the date on which the tampa appeals_office sent to petitioner the tampa appeals date letter petitioner had failed to provide that office with records and other documentation and information that established petitioner’s entitlement under sec_108 to exclude from her income for her taxable_year petitioner’s coi income in question as a result according to respondent the tampa appeals office’s position to include in petitioner’s income that coi income in question as reflected in the tampa appeals office’s date letter was reasonable in fact and in law and thus was substantially justified under sec_7430 petitioner’s only argument with respect to whether respondent’s position in the administrative_proceeding was substantially justified is set forth in petitioner’s petition in the petition petitioner alleged in pertinent part the petitioner had to appeal an over assessment of tax_liability for form_1040 tax_year the petitioner received a one hundred percent favorable determination by the internal_revenue_service appeals_office the original finding of tax_liability was reversed pursuant to sec_7430 the prevailing_party may file a request for an award of reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service while respondent acknowledges that petitioner received a one hundred percent favorable determination by the philadelphia appeals_office and that the original finding of tax_liability was reversed respondent maintains that those facts standing alone do not entitle petitioner to administrative costs where respondent establishes as respondent claims respondent has that respondent’s position in the administrative_proceeding was substantially justified we agree see supra note before turning to an examination of respondent’s position as of date to include in petitioner’s income under sec_61 petitioner’s coi income in question we will summarize the applicable provisions of sec_61 and sec_108 with which petitioner was obligated to comply in order to be entitled to exclude that income under sec_108 sec_61 defines the term gross_income broadly to mean all income from whatever source derived including income_from_discharge_of_indebtedness ie coi income see sec_61 sec_108 provides certain exceptions to sec_61 as pertinent here sec_108 excludes from gross_income any amount that otherwise would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs when the taxpayer is insolvent ie the taxpayer is insolvent immediately before the discharge see sec_108 the amount of coi income excluded under sec_108 is not to exceed the amount by which the taxpayer is insolvent see sec_108 the burden of proving insolvency under sec_108 is on the taxpayer bressi v commissioner tcmemo_1991_651 tax ct memo lexis at aff’d without published opin- ion 989_f2d_486 3d cir we turn now to an examination of respondent’s position as of date as we do so we bear in mind that we concluded in maggie mgmt co v commissioner t c pincite that our resolution of whether respondent acted reasonably in taking the position as of date to include in petitioner’s income for her taxable_year petitioner’s coi income in question as reflected in the tampa appeals date letter is to be based upon those available facts which formed the basis for the position taken in the administrative_proceeding as well as upon any legal precedents related to the case we also bear in mind that we concluded in corson v commissioner t c pincite that a significant factor in our determination of whether the position of respondent as of date was substantially justified is whether on or before date the date on which respondent sent to petitioner the tampa appeals date letter petitioner had presented to respondent all relevant information under her control and relevant legal arguments supporting her position see also sec_301_7430-5 proced admin regs in support of respondent’s position as of date to include in peti- tioner’s income for her taxable_year petitioner’s coi income in question the tampa appeals_office stated in pertinent part in the tampa appeals date letter since you failed to respond to our inquiries we are sorry but we cannot allow the above claim for an adjustment to your tax in other words the tampa appeals_office made the determination in the tampa appeals date letter that petitioner is not entitled to exclude from her income for her taxable_year petitioner’s coi income in question because petitioner had failed to meet her burden of establishing as of date that she was insolvent immediately before the forced sale of petitioner’s rental property we have found that petitioner did not provide any information to the tampa appeals_office in response to the tampa appeals officer’s requests for informa- tion including his request for the so-called insolvency worksheet we have further found that petitioner did not provide to respondent any records documents or other information that tended to show that she was insolvent immediately be- fore the forced sale of petitioner’s rental property until petitioner’s representative sent to the philadelphia appeals officer on may and date certain documents and other information it was only after reviewing those documents and that other information that petitioner sent to him on those two dates that the philadelphia appeals officer was able to and did conclude that petitioner was insolvent immediately before the forced sale of petitioner’s rental property and that consequently petitioner’s coi income in question was excludible from her income for her taxable_year on the record before us we find that as of date the date on which the tampa appeals_office sent to petitioner the tampa appeals date letter petitioner had not provided to the tampa appeals officer any records documentation or other information in support of her position that she is entitled under sec_108 to exclude from her income for her taxable_year peti- tioner’s coi income in question on the record before us we find that as of that date date petitioner had failed to satisfy her burden of establishing by providing records and other pertinent documentation and information to a repre- sentative of the tampa appeals_office that she was insolvent immediately before the forced sale of petitioner’s rental property and that she is entitled under sec_108 to exclude from her income for her taxable_year peti- tioner’s coi income in question the philadelphia appeals officer’s conclusion in favor of petitioner was set forth in both the philadelphia appeals date case memo and the philadel- phia appeals date letter nor did petitioner provide any records documents or other information to the philadelphia appeals_office until after the tampa appeals_office had sent her the tampa appeals date letter based upon our examination of the entire record before us we find that respondent’s position as of date to include in petitioner’s income for her taxable_year petitioner’s coi income in question as determined in the tampa appeals date letter had a reasonable basis in both fact and law on that record we further find that respondent has satisfied respondent’s burden under sec_7430 of establishing that respondent’s position in the administrative_proceeding was substantially justified on the record before us we hold that petitioner is not entitled to an award of administrative costs under sec_7430 we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
